DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment received February 22, 2021 has been entered. Claim 1 has been amended to replace the term “substrate” with “current collector.” Claims 4, 6-10, 14, 15 have been amended for clarity and to be consistent with amended Claim 1.
Response to Arguments
Specification
	The Applicant contends that the amended Title overcomes the objection to the Specification asserted in the November 23, 2020 Non-Final Rejection. This argument is persuasive in view of the Amendment and the objection is accordingly withdrawn.
Claim 6 objection
	The Applicant contends that the amendment to Claim 6 overcomes the objection to the claim asserted in the Non-Final Rejection. This argument is persuasive in view of the Amendment and the objection is accordingly withdrawn.
Rejection under 35 U.S.C. 102 as anticipated by SNYDER
	The Applicant argues that the Amendment overcomes the rejection because US2006/0286448 to Snyder (SNYDER) allegedly does not teach the claimed configuration of current collector, positive electrode auxiliary layer provided on the current collector, and providing a positive electrode on the positive electrode auxiliary layer. Remarks at 6, 7. To support this argument the Applicant contends that the 
	It is respectfully submitted that this argument is not persuasive because, as currently written, the structure and method taught by SNYDER meets each and every limitation claimed. SNYDER teaches the structure of a positive electrode provided on an auxiliary layer, provided onto an electrically conductive layer (termed a “substrate” by the disclosure of SNYDER but structurally and functionally equivalent to the claimed current collector). In fact, the substrate of SNYDER is made of the same material, stainless steel, as that of the Applicant’s disclosed Example 1 (Specification para. 70). The barrier layer of SNYDER prohibits diffusion of contaminants from the stainless steel layer into the electrode – exactly as in the Applicant’s disclosed invention (see Specification para. 61 “[t]hus, diffusion of ions from the substrate 100 to the positive electrode 300 can be suppressed” where the Applicant also refers to the current collector as a substrate). Because SNYDER teaches all of the limitations claimed, as amended, the Applicant’s argument is not persuasive and the rejection is maintained.
Rejection under 35 U.S.C. 103 as unpatentable over SNYDER in view of OH 
	The Applicant argues that the Amendment overcomes the rejection because
SNYDER is allegedly deficient with respect to the structure of Claim 1 and OH (Bulk-type solid-state batteries with 5 V class LiNi0.5Mn1.4O4 cathode and Li10GeP2S12 solid electrolyte, Chemistry of Materials 2016 28(8) p.2634-40) fails to remedy the deficiencies of SNYDER. 
	It is respectfully submitted that this argument is not persuasive for the reasons asserted above with respect to section C and no further argument traversing the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2006/0286448 to Snyder et al.
 
	Claims 9-10 and 12-15 are rejected as anticipated by US2006/0286448 to Snyder et al. (“SNYDER”) under 35 U.S.C. 102(a)(1). SNYDER discloses a solid-state battery comprising a stainless steel substrate wherein the battery is deposited on the substrate and wherein a diffusion barrier layer is present between the substrate and the positive electrode (abstract, Fig. 1).
	Regarding Claim 9, SNYDER discloses a method for manufacturing a lithium ion battery for vehicles comprising: providing a current collector (para. 87, deposition of a barrier layer or sublayer onto a provided substrate wherein the substrate of SNYDER is a current collector as claimed in some embodiment such as Figures 3a and 3b); providing, on the substrate, a positive electrode auxiliary layer comprising at least one of platinum, gold, palladium, silver or combinations thereof (para. 87 discloses deposition by for example sputtering, of barrier layer or barrier sublayer which may 
	The substrate 300 of SNYDER Figures 3a and 3b is equivalent to the claimed current collector because it comprises equivalent structure and function. The substrate of SNYDER may be stainless steel (abstract “In a preferred embodiment of the present invention thin-film batteries fabricated onto a thin, flexible stainless steel foil substrate”) and is electrically conductive just as a current collector. The substrate of SNYDER couples with conductive barrier layers 311 and 312 is adjacent the positive electrode including layer 320 and 340. Layer 320 is described by SNYDER as a current collector however this layer is merely another conductive layer adjacent the active material layer 320. Accordingly layer 320 may be considered to be part of the barrier layer 310, or part of the positive electrode itself. Accordingly the actual structure of SNYDER, and method of forming thereof, read on the limitations claimed wherein (i) a positive electrode auxiliary layer is provided on the current collector (barrier layers 311 and 312 on substrate 300, Fig. 3a and 3b); (ii) a positive electrode is provided on the positive electrode auxiliary layer (positive electrode 340 and 320 provided on layer 312; or alternatively positive electrode 340 provided on 320 wherein 320 is a conductive layer part of the multilayer barrier layer 311, 312, and 320 of substrate current collector 300); 
	Regarding Claim 10, SNYDER is relied upon as above with respect to the method of claim 9, and SNYDER further discloses wherein providing the positive electrode auxiliary layer comprises depositing at least one of platinum, gold, palladium, silver or combinations thereof on the current collector (para. 83 discloses “conductive barrier sublayer by coating it with a better conducting and inert thin layer, for example, gold”; para. 34 “barrier sublayer with additional adhesion improving properties, such as Ti”; Fig. 3a and Fig. 4b wherein substrate 300 is a current collector as claimed).
	Regarding Claim 12, SNYDER is relied upon as above with respect to the method of claim 9, and SNYDER further discloses wherein a thickness of the positive electrode auxiliary layer is less than a thickness of the positive electrode (para. 49 discloses an example comprising a positive electrode layer that has a thickness of 1.6 microns, greater than the barrier layer thickness of about 1.1 microns where the barrier layer consists of 5,000 angstrom alumina and 6,000 angstrom CO3O4 sublayers).
	Regarding Claim 13, SNYDER is relied upon as above with respect to the method of claim 9, and SNYDER further discloses thickness of the positive electrode auxiliary layer is 100 to 500 nm (para. 60 discloses the barrier layer may comprise a thickness of about 500 nm to 5 microns total where the barrier layer may comprise sublayers which are also analogous to the claimed auxiliary layer and the sublayers may comprise a thickness of for example 500 A as shown by para. 76; para. 76 for 
	Regarding Claim 14, SNYDER is relied upon as above with respect to the method of claim 9, and SNYDER further discloses wherein the method further comprises: providing an adhesive layer between the current collector and the positive electrode auxiliary layer (para. 34, “barrier sublayer with additional adhesion improving properties, such as Ti” where this barrier sublayer is analogous to the claimed adhesive layer; para. 76 discloses a barrier sublayer may be adjacent to the stainless steel substrate to improve adhesion; Fig. 3a and Fig. 3b, substrate 300 is a current collector as claimed).
	Regarding Claim 15, SNYDER is relied upon as above with respect to the method of claim 9, and SNYDER further discloses wherein the current collector comprises stainless steel (abstract, and in the example of para. 76 teaches the substrate 300 may be stainless steel and this is structurally and functionally equivalent to the claimed current collector comprising stainless steel).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US2006/0286448 to Snyder et al. in view of G. Oh et al., Bulk-type solid-state batteries with 5 V class LiNi0.5Mn1.5O4 cathode and Li10GeP2S12 solid electrolyte., Chemistry of Materials, 2016 28(8), p. 2634-40.

	Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US2006/0286448 to Snyder et al. in view of G.  Oh et al., Bulk-type solid-state batteries with 5 V class LiNi0.5Mn1.5O4 cathode and Li10GeP2S12 solid electrolyte., Chemistry of Materials, 2016 28(8), p. 2634-40 (“OH”). 
	Regarding Claim 1, SNYDER discloses a lithium ion battery for vehicles comprising: a current collector (Fig. 1 substrate 100, abstract “flexible stainless steel foil substrate”; para. 17-19 discloses other various materials that may be used as the substrate; Fig. 3 and Fig. 3b substrate 300 is a current collector as claimed and as 
	SNYDER teaches the structure of a positive electrode provided on an auxiliary layer, provided onto an electrically conductive layer (termed a “substrate” by the disclosure of SNYDER but structurally and functionally equivalent to the claimed current collector). In fact, the substrate of SNYDER may be made of the same material, stainless steel, as that of the Applicant’s disclosed Example 1 (Specification para. 70). The barrier layer of SNYDER prohibits diffusion of contaminants from the stainless steel 
	SNYDER’s positive electrode active material, such as LiMn2O4 “and derivatives thereof” (para. 10), is similar to those claimed. However, SNYDER does not specifically recite the particular species of positive electrode active materials claimed wherein the positive electrode comprises an active material selected from at least one of LiNio.Mn .504, LiCOPO4, LiMnPO4.
	OH discloses LiNo0.5Mn1.5O4 (LNMO) is a well-known potential positive electrode active material that has attracted significant attention as a promising high-energy density cathode material for lithium ion batteries, particularly solid-state batteries, in part because LNMO has a high operating voltage for lithium intercalation/deintercalation (p. 1, Introduction section). OH further teaches positive electrodes comprising LNMO that can operate at 5 V and is suitable for high energy density applications.
	Before the time of filing, it would have been obvious to one of ordinary skill in the art to have modified SNYDER to comprise LNMO as the positive electrode active material. The motivation for doing so would have been to provide a positive electrode active material known in the art to be suitable for use in solid state batteries as taught by OH. Additionally, the motivation for doing so would have been to raise the operating voltage of the positive electrode to a range suitable for use in high energy density batteries, as taught by OH.
Regarding Claim 2, SNYDER and OH are relied upon as above with respect to the lithium ion battery for vehicles of claim 1, and SNYDER further discloses wherein a thickness of the positive electrode auxiliary layer is less than a thickness of the positive electrode (para. 49 discloses an example comprising a positive electrode layer that has a thickness of 1.6 microns, greater than the barrier layer thickness of about 1.1 microns where the barrier layer consists of 5,000 angstrom alumina and 6,000 angstrom CO3O4 sublayers).
	Regarding Claim 3, SNYDER and OH are relied upon as above with respect to the lithium ion battery for vehicles of claim 1, and SNYDER further discloses the thickness of the positive electrode auxiliary layer is 100 to 500 nm (para. 60 discloses the barrier layer may comprise a thickness of about 500 nm to 5 microns total where the barrier layer may comprise sublayers which are also analogous to the claimed auxiliary layer and the sublayers may comprise a thickness of for example 500 A as shown by para. 76; para. 76 for example provides a diffusion blocking layer comprising a 200 nm thickness which is within the claimed range and is analogous to the claimed auxiliary layer).
	Regarding Claim 4, SNYDER and OH are relied upon as above with respect to the lithium ion battery for vehicles of claim 1, and SNYDER further discloses the battery further comprises: an adhesive layer disposed between the current collector and the positive electrode auxiliary layer (para. 34, “barrier sublayer with additional adhesion improving properties, such as Ti” where this barrier sublayer is analogous to the claimed adhesive layer; para. 76 discloses a barrier sublayer may be adjacent to the stainless steel substrate to improve adhesion).
Regarding Claim 5, SNYDER and OH are relied upon as above with respect to the lithium ion battery for vehicles of claim 4, and SNYDER further discloses the adhesive layer comprises at least one of Ti, Al, Cu or combinations thereof (para. 83 discloses “conductive barrier sublayer by coating it with a better conducting and inert thin layer, for example, gold”; para. 34 “barrier sublayer with additional adhesion improving properties, such as Ti”).
	Regarding Claim 6, SNYDER and OH are relied upon as above with respect to the lithium ion battery for vehicles of claim 1, and SNYDER modified in view of OH as asserted above comprises the same structure claimed and thus necessarily functions as claimed, including the positive electrode is active at a voltage of 4.0 to 10.OV.
	Regarding Claim 7, SNYDER and OH are relied upon as above with respect to the lithium ion battery for vehicles of claim 1, and SNYDER further discloses the current collector comprises stainless steel (abstract, and in the example of para. 76; Fig. 3a and Fig. 3b where substrate 300 is a current collector as claimed because it is structurally and functionally equivalent to the claimed current collector).
	Regarding Claim 8, SNYDER and OH are relied upon as above with respect to the lithium ion battery for vehicles of claim 1, and SNYDER further discloses the positive electrode auxiliary layer is configured to suppress diffusion of iron contained in the current collector to the positive electrode (para. 76 discloses example barrier layers that are diffusion blocking towards iron ions in addition to lithium, cobalt, oxygen, chromium, and gold atoms and ions).
	Regarding Claim 11, SNYDER and OH are relied upon as above with respect to the method of claim 9. SNYDER further discloses sputtering an active material as part .
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US2009/0311591 to Snyder et al. discloses a layered battery structure on a substrate comprising barrier layer protection to prevent diffusion of defects from the stainless steel foil substrate (abstract).
US2008/0003496 to Neudecker et al. discloses a lithium ion thin film battery on a substrate comprising a diffusion barrier layer (abstract) wherein the substrate may be stainless steel (para. 20).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729